DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Devanie DuFour on 01/26/22.
The application has been amended as follows utilizing the claims filed on 12/21/21: 
Claim 26 
at line 3 after “helically-shaped fixation device with a” delete –[[groove]]– and insert –[notch]-
at line 4 after “implant, wherein the delete –[[groove]]– and insert –[notch]-

Claim 43
Claim 48 at line 2 after “vertebral body from a” delete –[[generally]]–

Key: [[text]] = deleted text; [text] = inserted text


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: applicant’s invention is an interbody spacer comprising a plate with a hole configured to accept a helically shaped wire therein by which the spacer is fixed to the vertebral body.  The hole has a helically shaped grooved formed within the body that guides the tip of the wire from a starting point to the ending point so that the tip contacts the vertebral body at a pre-determined angle.  The plate also has a notch located at the interface of the proximal surface and the hole which only provides for a starting point for the wire tip and which works with the helical groove in the hole to direct the wire to the proper location.
The closest prior art of record appears to be: US Patent Pub. 20100256690A1 to Appenzeller et al and US Patent Pub. 20120232597A1 to Saidha et al.
Appenzeller discloses a vertebral implant comprising a plate having a hole with a groove at the interface of the proximal surface of the plate and the hole that provides a starting point for the helical wire however, Appenzeller fails to disclose the spacer attached to the plate or wherein there is a helically shaped groove within the hole in the plate that guides the wire into place in the vertebral body. 
Saidha discloses a vertebral spacer comprising a fixation hole with a helical groove that guides a helically shaped fixation device to the proper position in a vertebral body however, Saidha fails to disclose a plate attached to the spacer that comprises the fixation hole or wherein 
The claims of the instant application have not been rejected using prior art because none of the references or reasonable combinations thereof could be found which disclose or suggest all of the features of the claims, and there is no reasonable motivation to modify the art of record to have these features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269.  The examiner can normally be reached on M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MARCELA I. SHIRSAT/